United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-1421
                                     ___________

United States of America,                 *
                                          *
               Appellee,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Troy Butler,                              *
                                          *      [UNPUBLISHED]
               Appellant.                 *
                                     ___________

                              Submitted: June 11, 2002

                                   Filed: June 17, 2002
                                    ___________

Before RILEY, BEAM, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       After the district court1 denied his motion to suppress, Troy Butler (Butler)
entered conditional pleas of guilty to possessing cocaine base with intent to distribute,
in violation of 21 U.S.C. § 841(a)(1), and being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1). On appeal, Butler challenges the validity of the
police search that was the subject of his motion to suppress. We affirm.


      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri, adopting the Report and Recommendation of the Honorable
David D. Noce, United States Magistrate Judge.
I.     BACKGROUND
       On June 1, 2001, a confidential informant told a police officer that Butler had
drugs and weapons in his St. Louis apartment. After conducting a preliminary
investigation, the officer discovered the utility bills for the apartment were listed in
the name of Loretta Meade. That same day, the officer and a partner observed a
woman leave Butler's apartment and drive away. The officers followed the woman
until she got out of her vehicle. They then approached her and asked her name. The
woman identified herself as Loretta Meade (Meade).

      After learning her name, the officers told Meade about their investigation and
advised her of her Miranda rights. Meade told the officers she shared the apartment
with Butler and that there were drugs in it. She also told the officers she wanted to
cooperate and would consent to a search of the apartment. The officers then
handcuffed Meade and drove her to a secure location where she signed a written
consent to search the apartment. After Meade signed the consent form, the officers
drove her to the apartment, where she gave them her key. Meade remained
cooperative and calm at all times while interacting with police officers.

      During their search of the apartment, the officers found Butler asleep in a
bedroom. Butler told the officers he had controlled substances, money, and weapons,
and he showed the officers where they were located. After being placed under arrest
and advised of his Miranda rights, Butler told the officers everything in the apartment
belonged to him.

II.    DISCUSSION
       On appeal, Butler argues the search of his apartment was illegal because Meade
did not validly consent to it. Butler concedes the officers had probable cause to
obtain a search warrant, but contends Meade's consent to the search was vitiated by
an arrest without probable cause. Whether Meade validly consented to the search is



                                          -2-
a question of fact which we review for clear error. See United States v. Alcantar, 271
F.3d 731, 737 (8th Cir. 2001).

       Police officers may conduct a search without a warrant, even in the absence of
probable cause, as long as someone with authority to consent to the search voluntarily
grants permission. United States v. Matlock, 415 U.S. 164, 169-71 (1974);
Schneckloth v. Bustamonte, 412 U.S. 218, 219, 222 (1973). Butler challenges only
the validity of Meade's consent, not her authority to grant permission to search.
Whether Meade's consent was truly voluntary must be determined from the totality
of the circumstances. See Schneckloth, 412 U.S. at 227, 248-49; United States v.
Smith, 260 F.3d 922, 924 (8th Cir. 2001) (listing relevant factors).

      In this case, the district court did not commit any clear error in finding that
Meade gave her consent voluntarily. From all outward appearances, Meade willingly
cooperated with the police. Meade voluntarily spoke to the officers when they
approached her. She told them about the drugs in her apartment and where Butler
was sleeping. After being advised of her Miranda rights, and before she was patted
down, handcuffed, and placed in the police car, Meade orally gave her consent to a
search of the apartment. Meade later signed a written consent form and willingly
gave her apartment key to the officers.

       These circumstances are not outweighed by circumstances suggesting undue
police coercion or intimidation, or any deception. They provide ample support for the
district court's finding that Meade voluntarily consented to the search.

III. CONCLUSION
     Accordingly, we affirm the judgment of the district court.




                                         -3-
A true copy.

      Attest:

         CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -4-